Citation Nr: 0209956	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  99-17 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES


Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.

Entitlement to a permanent and total rating for pension 
benefits, including on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The claimant served on active duty in the United States 
Marine Corps from December 1965 to July 1969, including 
service in the Republic of Vietnam from September 1967 to 
June 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1999 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which denied the veteran's attempt 
to reopen his claim for service connection for post-traumatic 
stress disorder (PTSD) and his claim for a permanent and 
total disability rating for pension purposes.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for PTSD and a permanent 
and total disability rating for pension purposes pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  After giving notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing those issues.

The record shows that the veteran's previous claims for 
service connection for PTSD and for a permanent and total 
disability rating for pension purposes were denied by rating 
decision of September 1997.  He was notified of those 
determinations by RO letter of September 1997, and filed a 
timely Notice of Disagreement in October 1997.  A Statement 
of the case was issued in October 1997, but the veteran 
failed to file a timely Substantive Appeal (VA Form 9), and 
his appeals lapsed.  

The veteran thereafter submitted additional evidence, 
including his service administrative and personnel records 
and VA medical records.  His claims were again denied on the 
merits by the rating decision of January 1999, now on appeal.  
He appeared and offered testimony in support of his claims at 
a hearing held at the RO in February 2002 before the 
undersigned traveling Member of the Board.  His claims were 
readjudicated under the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001)] 
by rating decision of September 2001.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  This 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (the Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  The records shows that the veteran 
and his representative were notified of the provisions of the 
VCAA by RO letter of February 21, 2002.  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  The record shows that the instant appeal 
addressing a reopened claim was filed in July 1998, and the 
revised regulations pertaining to reopened claims are 
inapplicable to this appeal.  

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00;  
Janssen v. Principi, 15 Vet. App. 123 (2001) (per curiam). 

The record shows that all relevant evidence necessary for an 
equitable disposition of the instant appeal to reopen the 
veteran's claim for service connection for PTSD has been 
obtained by the RO, and that VA's duty of notification to the 
claimant of required information and evidence and its duty to 
assist him in obtaining all evidence necessary to 
substantiate that particular claim has been fully met.  The 
RO has obtained the claimant's complete service medical, 
administrative and personnel records, as well as all private 
and VA medical records identified by the claimant.  He has 
been afforded a VA PTSD examination in April 1997, and 
appeared and offered testimony in support of his claims at a 
hearing held at the RO in February 2002 before the 
undersigned traveling Member of the Board.  The appellant has 
not argued a notice or duty to assist violation under the 
VCAA, and the Board finds that it is clear that the appellant 
was fully notified and aware of the type of information and 
evidence required to substantiate his claim to reopen.  

In view of the extensive factual development in the case, as 
demonstrated in the record on appeal, the Board finds that 
there is no reasonable possibility that further assistance 
would aid in substantiating the appellant's claim to reopen 
his application for service connection for PTSD.  For those 
reasons, further development is not necessary for compliance 
with the provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 
Supp. 2001).




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal to reopen has been obtained 
by the RO, and VA's duty of notification to the veteran of 
required information and evidence and of its duty to assist 
him in obtaining all evidence necessary to substantiate his 
claim to reopen have been fully met.

2.  A rating decision of September 1997 denied service 
connection for PTSD; the veteran did not perfect his appeal, 
and that decision became final after one year.

3.  In July 1998, the veteran undertook to reopen his claim 
for service connection for PTSD by submitting additional 
evidence.

4.  The additional evidence submitted since the last final 
rating decision of September 1997 includes evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that a rating decision of September 1997 
denied service connection for PTSD and a permanent and total 
disability rating for pension purposes.  The veteran did not 
perfect his appeal as to those issues, and those 
determinations became final after one year.

The evidence of record at the time of the September 1997 
rating decision denying service connection for PTSD included 
the veteran's original application for VA disability 
compensation benefits (VA Form 21-526), received in November 
1983; his complete service medical records; treatment records 
from a private physician, dated from March 1979 to May 1981; 
another application for VA disability compensation and 
pension benefits, received in December 1996; a stressor 
letter from the veteran, dated in December 1996; VA hospital 
summaries dated from September to October 1996 and from 
February to March 1997; and VA outpatient treatment records, 
dated from September 1996 to April 1997.

The veteran's original application for VA disability 
compensation benefits, received in November 1983, made no 
mention of PTSD, but sought service connection for residuals 
of a gunshot wound of the middle finger of the left hand, for 
residuals of a leg injury, for a skin disorder as residual to 
Agent Orange (AO) herbicide exposure, and for residuals of a 
spider bite.  

The veteran's service medical records are silent for 
complaint, treatment, findings or diagnosis of a gunshot 
wound of the middle finger or a psychiatric disability, and 
his service separation examination showed that his skin, 
upper extremities, and psychiatric evaluation were normal.  
His claim for service connection for residuals of a gunshot 
wound of the left middle finger were denied by rating 
decision of February 1984, and not appealed  

The VA hospital summary, dated from September to October 
1996, showed diagnoses at discharge of alcohol dependence; 
major depression, in remission; PTSD; and cannabis abuse.  
The diagnosis of PTSD was not based upon a verified stressor.  
The VA hospital summary, dated from February to March 1997, 
showed diagnoses at discharge of chronic neck and knee pain 
and PTSD.  The diagnosis of PTSD was not based upon a 
verified stressor.  The VA outpatient treatment records, 
dated from September 1996 to April 1997, showed diagnoses of 
PTSD which were not based upon a verified stressor.  

As noted, the rating decision of September 1997 denied 
service connection for PTSD and denied a permanent and total 
rating for pension purposes, and those decisions became final 
in the absence of a perfected appeal.  

In July 1998, the veteran undertook to reopen his claim for 
service connection for PTSD by submitting additional 
evidence.  That evidence included, in pertinent part, the 
veteran's service administrative and personnel records from 
the National Personnel and Records Center (NPRC).  The Board 
must now determine whether that additional evidence is both 
new and material to the issue of service connection for PTSD 
and warrants reopening of that claim.  

II.  Analysis

Under Barnett v. Brown,  83 F.3d. 1380 (Fed.Cir.1996), any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, a potential 
jurisdictional defect may be raised by the court or tribunal 
sua sponte or by any party and at any stage in the 
proceedings and, once apparent, must be adjudicated.  Title 
38 U.S.C.A. § 7104(b) does not vary the Board's jurisdiction 
according to how the RO ruled.  Accordingly, the Board must 
independently address the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for PTSD.  

In general, RO decisions which are unappealed become final.  
See  38 U.S.C.A. § 7105;  38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
Notice of Disagreement in writing and, after a Statement of 
the Case has been furnished, a timely filed Substantive 
Appeal.  38 C.F.R. § 20.200 (2001).  The veteran did not file 
a Substantive Appeal (VA Form 9) to perfect his appeal of the 
September 1997 denial of his claim for service connection for 
PTSD, and that decision became final after one year.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R.  
§ 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans  Affairs.  38 C.F.R. § 3.156(c) (2001).

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 
38 U.S.C.A. § 5108.  Then, if new and material evidence has 
been submitted, the Board may proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Once the 
evidence is found to be new and material and the claim is 
reopened, the presumption that the evidence is credible no 
longer applies.  In the following adjudication [i.e., de novo 
review], the RO must determine both the credibility and 
weight of the new evidence in the context of all the 
evidence, both old and new.  Justus v. Principi,  3 Vet. App. 
510, 513 (1992);  Kates v. Brown,  5 Vet. App. 93, 95 (1993).

The record shows that new and material evidence consisting of 
the veteran 's service administrative and personnel records, 
including records of his duties and activities while serving 
in the Republic of Vietnam, were received at the RO 
subsequent to the rating decision of September 1997.  Under 
the provisions of 38 C.F.R. § 3.156(c), where the new and 
material evidence consists of a supplemental report from the 
service department, received before or after the decision has 
become final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction.  

The Board finds that the additional evidence submitted since 
the last final rating decision of September 1997 denying the 
veteran's claim for service connection for PTSD includes his 
service administrative and personnel records.  Those records 
alone constitute evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2001);  38 C.F.R.  § 3.156(a); Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  

In view of the Board's finding that the veteran's service 
administrative and personnel records alone are sufficient to 
satisfy the requirement that new and material evidence be 
submitted, consideration of the other evidence submitted to 
reopen the veteran's claim for service connection for PTSD is 
not required at this time.  When the necessary additional 
development has been completed, all evidence, both old and 
new, will be reviewed and his claim readjudicated on a de 
novo basis.

Accordingly, the veteran's claim for service connection for 
PTSD is reopened and the rating decision of September 1997 is 
no longer final.  To the extent indicated, the appeal is 
granted.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

